UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
NCMIC lNSURANCE CO.,
Plaintiff, Case No. 2:18-cv-533
v. CHIEF JUDGE EDMUN]) A. SARGUS, JR.

Magistrate Judge Kimberly A. Jolson

RYAN D. SMITH, D.C., et. al,
Defendants.

OPINION AND ORDER

On October 22, 2018, the United States Magistrate Judge issued a Report and
Recommendation (ECF No. 20) recommending that Plaintiff’ s Motion for Default Judgrnent
(ECF No. 19) be denied without prejudice, and that Plaintist claims against Defendant Synergy
Chiropractic be dismissed without prejudice pursuant to Rule 4(rn) for failure to timely effect
service. The Report and Recommendation advised the parties that failure to object within
fourteen days would result in a waiver of review by a District Judge. The time for filing
objections has passed, and no objections have been filed to the Report and Recommendation.

Therefore, the Court ADOPTS the Report and Recommendation. (ECF No. 20).
Plaintiff’s Motion for Default Judgment is DENIED WITHOUT PREJUDICE (ECF No. 19),
and Plaintiff’s claims against Defendant Synergy Chiropractic are DIMISSED WITHOUT
PREJUDICE. 'Ihe Clerk is DIRECTED to remove Defendant Synergy Chiropractic from the

CaSC.

IT IS SO ORDERED.

ll“}°i'}~e\‘b /Ly

DATE Ei) N A. sARGUs, m
cHIE man sTATEs DISTRICT JUDGE

